Citation Nr: 0903809	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  04-19 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.  

2. Entitlement to service connection for tinnitus.  

3. Entitlement to service connection for residuals of an 
injury of the left hand.  

4. Entitlement to service connection for residuals of an 
injury of the right hand.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
August 1955 to July 1958.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in September 2003 and in March 
2004 of a Department of Veterans Affairs (VA) Regional Office 
(RO).  

In a letter, dated in November 2004, the RO notified the 
veteran that the substantive appeal was untimely on the claim 
of service connection for post-traumatic stress disorder.  
The veteran was notified that the timeliness of the filing 
was appealable, but the veteran did not initiate an appeal of 
the untimeliness determination. 

The veteran failed to appear for a hearing before the Board.  
Without good cause shown for the failure to appear, the 
request for the hearing is deemed withdrawn.  38 C.F.R. § 
20.704(d).  

The claims of service connection for bilateral hearing loss, 
for residuals of an injury of the left hand and for service 
connection for residuals of an injury of the right hand are 
REMANDED to the RO via the Appeals Management Center in 
Washington, DC.  


FINDINGS OF FACT

1. Right ear hearing for the purpose of VA disability 
compensation is not currently shown. 

2. Left ear hearing, first diagnosed after service, is 
unrelated to an injury, disease, or event of service origin. 

3. Tinnitus, first diagnosed after service, is unrelated to 
an injury, disease, or event of service origin. 

CONCLUSION OF LAW


1. Bilateral hearing loss was not due to disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 
5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2007).

2. Tinnitus was not incurred in or aggravate by service.  
38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 
(2008).  

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).Under 38 U.S.C.A. § 5103(a) VA must notify a claimant 
of the information and evidence needed to substantiate a 
claim, which information and evidence VA will obtain, and 
which the claimant must provide.    

The VCAA notice was intended to be provided before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication and post-adjudication VCAA 
notice by letters, dated in June 2003 and in May 2007.  The 
veteran was notified of the evidence needed to substantiate a 
claim of service connection, namely, evidence of an injury, 
disease, or event causing an injury or disease during 
service; evidence of current disability; and evidence of a 
relationship between the current disability and the injury, 
disease, or event causing an injury or disease during 
service.  The veteran was also notified that VA would obtain 
service records, VA records, and records from other Federal 
agencies, and that he could submit records not in the custody 
of a Federal agency such as private medical records, or with 
his authorization VA would obtain any non-Federal records on 
his behalf.  The notice included the general provisions for 
the effective date of a claim and for the degree of 
disability assignable

As for content of the VCAA notice, the documents 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and of Dingess v. Nicholson, 19 
Vet. App. 473 (2006) (notice of the five elements of a 
service connection claim).  

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided substantial content-complying VCAA notice the 
claim was readjudicated, as evidenced by the supplemental 
statement of the case, dated in March 2008.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured 
by adequate VCAA notice and subsequent readjudication without 
resorting to prejudicial error analysis.).  



Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
a claim.    

The RO has obtained VA records and afforded the veteran a VA 
examination.  

As there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
no further assistance to the veteran in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The National Personnel Records Center has indicated that the 
veteran's service treatment records were unavailable and fire 
related. 

VA records since 1996 and before April 2004 contain no 
complaint or finding of hearing loss or tinnitus. 

On VA hearing evaluation in April 2004, the veteran 
complained of left ear hearing loss since 1955 when a grenade 
exploded and of tinnitus also since 1955 during service.  
Audiology testing revealed normal right hearing through the 
speech frequencies and conductive left ear hearing loss.  
Right ear speech discrimination was 92 percent.  The examiner 
expressed the opinion that tinnitus was as likely as not to 
due to noise exposure in service by history. 

VA records disclose that in August 2004 history included 
noise exposure during service, including an incident with a 
grenade.  The impressions were hearing loss and tinnitus.  A 
physician stated that tinnitus was likely caused by in-
service noise exposure.  

On VA examination in June 2007, the veteran gave a history of 
noise exposure without hearing protection during service 
while on the rifle range and on training exercises, including 
when a grenade went off close to his left ear.  The veteran 
stated he has had tinnitus since the grenade incident.  
History also included high blood pressure and type II 
diabetes for which he took medication.

Audiometric testing revealed the thresholds levels, in 
decibels, at the tested frequencies (Hertz) were: 

Hertz
500
1,000
2,000
3,000
4,000

Right 
Ear
10
20
5
20
10

Left Ear
20
20
10
10
15


The speech recognition scores were 94 percent in the right 
ear and 88 percent in the left ear.  The examiner expressed 
the opinion that tinnitus was less likely than not caused by 
noise exposure during military service.  The examiner 
reported that the veteran's hearing was within normal limits, 
bilaterally, at the tested frequencies and that the 
medication the veteran took for high blood pressure and 
diabetes were known to cause or aggravate tinnitus.  The 
examiner expressed the opinion that the configuration and 
type of non-disabling hearing loss was not consistent with 
noise induced trauma.  

Principles of Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b). 

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the purpose of VA disability compensation, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 

Where the service treatment records are unavailable, VA has a 
heightened duty to explain its findings and conclusions and 
to consider carefully the benefit-of-the-doubt rule.  O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991).  

Analysis

Hearing Loss

The veteran claims that he has hearing loss as a result of 
in-service noise exposure, including an incident when a 
grenade went off close to his left ear.

Where service treatment records are unavailable through no 
fault of the claimant, there is a heightened obligation to 
explain findings and conclusions and to carefully consider 
the benefit of the doubt doctrine under 38 U.S.C.A. § 
5107(b).  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

Although the service medical records are unavailable, the 
veteran is competent to describe exposure to loud noises 
during service, which is consistent with the circumstances 
and conditions of his service.  And in the absence of service 
treatment records, service connection may be established by a 
showing of continuity of symptomatology.

After service, right ear hearing loss is not currently shown.  
The record shows that on VA audiology examination in June 
2007, right hearing loss that meets the VA standard of 
hearing disability under 38 C.F.R. § 3.385, that is, an 
auditory threshold in any of the frequencies of 500, 1000, 
2000, 3000, and 4000 Hertz of 40 decibels or greater; or 
auditory thresholds for at least three of the tested 
frequencies of 26 decibels or greater; or speech recognition 
scores using the Maryland CNC Test of less than 94 percent, 
is not shown.

In the absence of proof of present right hearing loss under 
38 C.F.R. § 3.385, there is no valid claim of service 
connection for right ear hearing loss.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992). 

As for left ear hearing loss, hearing loss was first 
documented in 2004.  And although the veteran asserts 
continuity in statements made after service, the veteran did 
not register any complaint of hearing loss until 2004, more 
than four decades after service, but he was seen for other 
health problems from at least 1996 to 2004 without a 
complaint of hearing loss.  Here, the evidence of continuity 
fails not because of the lack of medical documentation, 
rather the assertions of continuity are not credible and less 
probative than the negative evidence, which interrupts 
continuity.  Buchanan v. Nicholson, 451 F. 3d 1331, 1336 
(Fed. Cir. 2006).

As for service connection based on documentation of left ear 
hearing loss after service under 38 C.F.R. § 3.303(d), 
although the veteran is competent to describe symptoms of 
hearing loss, hearing loss is not a condition under case law 
where lay observation has been found to be competent to 
establish a diagnosis and the determination as to the 
presence of the disability therefore is medical in nature, 
that is, not capable of lay observation.  Savage v. Gober, 10 
Vet. App. 488, 498 (1997) 

(On the question of whether the veteran has a chronic 
condition since service, the evidence must be medical unless 
it relates to a condition as to which, under case law, lay 
observation is competent); Barr v. Nicholson, 21 Vet. App. 
303 (2007) (Lay testimony is competent to establish the 
presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation).

Where as here, the determinative issues involve questions of 
a medical diagnosis, not capable of lay observation, and 
therefore medical in nature, and of medical causation, that 
is, medical evidence of an association or link between the 
current left ear hearing loss and service, where a lay 
assertion on medical causation is not competent evidence, 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), competent 
medical evidence is required to substantiate the claim.

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or medical opinion. 
38 C.F.R. § 3.159.

As a lay person, the veteran is not qualified through 
education, training, and expertise to offer an opinion on a 
medical diagnosis, not capable of lay observation, or on 
medical causation, where a lay assertion of medical causation 
is not competent evidence.  For this reason, the Board 
rejects the veteran's statements, relating his current left 
ear hearing loss to service, as competent evidence to 
substantiate the claim.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

And there is no favorable competent medical evidence of a 
causal association or causal link between the current left 
ear hearing loss and service.  Rather the evidence on a 
causal association or causal link between the current left 
ear hearing loss and service opposes the claim as the VA 
examiner in June 2007 expressed the opinion that the 
configuration and type of hearing loss was not consistent 
with noise induced trauma.



As the Board may consider only independent medical evidence 
to support its findings as to questions of a medical 
diagnosis or of medical causation and as there is no such 
favorable evidence, the preponderance of the evidence is 
against the claim of service connection for left ear hearing 
loss, and the benefit-of-the-doubt standard of proof does not 
apply. 38 U.S.C.A. § 5107(b).

Tinnitus 

The veteran claims that he has tinnitus as a result of in-
service noise exposure, including an incident when a grenade 
went off close to his left ear.

As noted previously, the service treatment records are 
unavailable.  

Tinnitus is a condition under case law, where lay observation 
has been found to be competent as to the presence of the 
disability, that is, tinnitus is capable of lay observation.  
Charles v. Principi, 16 Vet. App. 370 (2002) (On the question 
of whether the veteran has a chronic condition since service, 
the evidence must be medical unless it relates to a condition 
as to which, under case law, lay observation is competent); 
see Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony 
is competent to establish the presence of observable 
symptomatology, where the determination is not medical in 
nature and is capable of lay observation).

And although the veteran is competent to declare that he has 
tinnitus, he is not competent to provide a medical nexus 
opinion between tinnitus and an injury, disease, or event of 
service origin.  Where, as here, the determinative issue 
involves a question of a medical nexus or medical causation, 
where a lay assertion of medical causation is not competent 
evidence, Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), 
competent medical evidence is required to substantiate the 
claim.  Competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer a medical opinion.  38 C.F.R. § 3.159. 

For this reason, the Board rejects the veteran's statements 
as competent evidence to substantiate the claim that the 
current tinnitus is related to an injury, disease, or event 
of service origin.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) 

After service, tinnitus was first documented in 2004.  And 
although the veteran asserts continuity in statements made 
after service, the veteran did not register any complaint of 
tinnitus until 2004, more than four decades after service, 
but he was seen for other health problems from at least 1996 
to 2004 without a complaint of tinnitus.  Here, the evidence 
of continuity fails not because of the lack of medical 
documentation, rather the assertions of continuity are not 
credible and less probative than the negative evidence, which 
interrupts continuity.  Buchanan v. Nicholson, 451 F. 3d 
1331, 1336 (Fed. Cir. 2006).

As for service connection based on the documentation of 
tinnitus after service under 38 C.F.R. § 3.303(d), on the 
question of a medical nexus or medical causation, one VA 
examiner expressed the opinion that tinnitus was as likely as 
not to due to noise exposure in service by history.  A VA 
physician also stated that tinnitus was likely caused by in-
service noise exposure.  

The evidence against medical causation consists of the 
opinion of a VA examiner, who expressed the opinion that 
tinnitus was less likely than not caused by noise exposure 
during military service.  The examiner explained that the 
veteran took medication for high blood pressure and diabetes, 
which were known to cause or aggravate tinnitus.

Greater weight may be placed on one medical opinion over 
another depending on factors such as reasoning employed and 
whether or not, and the extent to which, they reviewed the 
record.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The 
probative value of a medical opinion is generally based on 
the scope of the examination or review, as well as the 
relative merits of the analytical findings, and the probative 
weight of a medical opinion may be reduced if the physician 
fails to explain the basis for an opinion.  Sklar v. Brown, 5 
Vet. App. 140 (1993).  

Among the factors for assessing the probative value of a 
medical opinion are the thoroughness and detail of the 
opinion.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

As for the favorable opinions, other than offering a bare 
conclusion, neither one offered any analysis and did not 
discuss the veteran's other health problems that influenced 
tinnitus. Without an analysis to support the conclusion, the 
Board is unable to weigh the opinions against the contrary 
opinion.  

In contrast, on VA examination in June 2007, the examiner 
supported his conclusion that tinnitus was less likely than 
not caused by noise exposure during military service as the 
veteran took medication for high blood pressure and diabetes, 
which were known to cause or aggravate tinnitus.  

Considering the relative merits of the analysis and the 
probative weight of the medical opinions, the Board finds 
that opinion against the claim outweighs the favorable 
opinion because of the explanation and detail of the opinion, 
which the other two opinions lacked. 

As the Board may consider only competent independent medical 
evidence to support its findings, and for the reasons 
expressed, the preponderance of the evidence is unfavorable 
to the claim of service connection for tinnitus, and the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.




REMAND

In August 2004, a private physician stated that the veteran 
had sustained injuries to his hands, which were related to 
service.  The physician reported flexion contractures, 
atrophy, and limited extension and grasping abilities due to 
lacerations of the 4th and 5th fingers with tendon and nerve 
resection.  

Also, in light of the absence of service treatment records, 
the veteran should be afforded a VA examination.  

Accordingly, the case is REMANDED for the following action:

1. Obtain records of the Social Security 
Administration. 

2. Ask the veteran to submit or identify 
any VA or private medical records before 
2004, documenting residuals of injuries 
to his hands. 

3. Ask the veteran to either submit or 
authorize VA to obtain the records of D. 
I. Rohrdanz, MD, 6555 Coyle Avenue, 
Carmicheal, California 95608. 

4. Afford the veteran a VA examination to 
determine whether it is as likely as not 
that any current residuals of lacerations 
of his hand are consistent with the type 
of in-service injury described by the 
veteran.  The claims folder should be 
made available to the examiner for 
review. 



In formulating the opinion, the 
examiner is asked to consider that 
the term "at least as likely as 
not" does not mean "within the 
realm of possibility."  Rather, it 
means that the weight of the medical 
evidence both for and against the 
conclusion is so evenly divided that 
it is as medically sound to find in 
favor of causation as it is to find 
against causation.

5. After the above development has been 
completed, readjudicate the claims.  If 
any benefits sought remains denied, 
furnish the veteran and his 
representative a supplemental statement 
of the case and return the case to the 
Board.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


